Citation Nr: 1531180	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  09-25 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to an initial disability rating in excess of 10 percent for hypertension.

3.  Entitlement to an initial disability rating in excess of 30 percent for pseudofolliculitis barbae.


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1985 to February 1996.  

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction currently resides in Oakland, California.

In a May 2009 rating decision, the RO increased the evaluation for hypertension to 10 percent disabling, and the evaluation for pseudofolliculitis barbae to 30 percent disabling, both effective February 2, 2008.  As this is not the highest rating available for either disability, the appeal is continued.  AB v. Brown, 6 Vet. App. 35 (1993).

In May 2015, the Veteran was scheduled for a Travel Board hearing but did not appear for the proceeding, did not provide a reason for his absence, and did not request a new hearing.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

The issue of entitlement to an increase rating for pseudofolliculitis barbae are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has not been diagnosed with a chronic right knee disability at any point during the appeal period; symptoms of pain and tenderness, alone, are not disabilities for VA purposes.

2. The Veteran's hypertension has not been characterized by diastolic blood pressure of predominantly 110 or more, or systolic blood pressure of predominantly 200 or more.


CONCLUSIONS OF LAW

1. A right knee disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2. The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

VA has fulfilled its duties to notify and assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him a VA examination during the appeal period.  The Veteran was afforded a pertinent VA examination in June 2008.  The examiner provided sufficient detail for the Board to make a decision and the report is deemed adequate with respect to this claim.  Despite the length of time since the June 2008 VA examination, the Board notes the Veteran has not alleged any worsening symptoms and medical records received since do not provide evidence of worsening.  Thus, the "mere passage of time" does not render the old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).



Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran claims service connection for a right knee disability as directly related to active service.  Significantly, however, the Board notes the Veteran has not been diagnosed with a chronic right knee disability at any point during the appeal period.

The Board acknowledges the Veteran's complaints of right knee pain and tenderness, and that he is competent to report such symptomatology.  However, pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran is not shown to have the medical expertise required to competently diagnose himself with a chronic right knee disability.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).

To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

The Board concludes that the preponderance of the evidence is against the claim for service connection for a right knee disability.  There being no competent evidence of a current right knee disability, the evidence of in-service complaints of right knee pain is not germane to the current appeal.  The benefit of the doubt rule therefore does not apply, and service connection for a right knee disability is not warranted.  See 38 U.S.C.A. § 5107 (West 2014).

Hypertension

The Veteran's hypertension is currently rated as 10 percent disabling under Diagnostic Code 7101.  38 C.F.R. § 4.104.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

Under Diagnostic Code 7101, a 10 percent evaluation is warranted where there is demonstrated evidence of diastolic pressure of predominantly 100 or more, systolic pressure of predominantly 160 or more, or where continuous medication is shown necessary for control of hypertension with a history of diastolic pressure of predominantly 100 or more.  A 20 percent evaluation is warranted where there is demonstrated evidence of diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more.

A review of private treatment records indicates that in April 2007, the Veteran's systolic blood pressure was between 140 and 159, and diastolic blood pressure was less than 80.  In July 2007, his systolic blood pressure was less than 120 and his diastolic was less than 80.  In September 2007, his systolic blood pressure was from 121 to 129, and his diastolic pressure less than 80.  In October 2007, his systolic pressure was between 140 and 159, and his diastolic was between 90 and 99.  In April 2008, his systolic blood pressure was less than 120, and his diastolic pressure ranged from 85 to 89.  In May 2008, his systolic pressure was less than 120 and his diastolic pressure was less than 80.  In June 2008, prior to his VA examination, his systolic was between 121 and 129, and his diastolic was between 85 and 89.

At a June 2008 VA examination, the Veteran reported taking blood pressure medication for 10 years, and denied a history of heart attack, stroke or complications, or any limitations of activity due to his blood pressure.  His blood pressure reading at the time was between 104 and 108 for systolic pressure and between 54 and 62 for diastolic pressure.

Additional private treatment records revealed blood pressure readings of 110/70 in August 2009, 132/77 and 151/81 in April 2012, and 121/82 in July 2012.

After reviewing the evidence of record, the Board finds a rating in excess of 10 percent is not warranted for the Veteran's hypertension.  During the appeal period, his systolic blood pressure never measured above 159, and his diastolic blood pressure was never above 99.  Thus, the Veteran does not meet the 20 percent criteria of systolic pressure of predominantly 200 or more, or diastolic pressure of predominantly 110 or more. 

In considering the Veteran's lay contentions, while he is competent to report any physical symptoms attributable to his hypertension, an objective examination is more probative in determining the actual degree of impairment.  Here, the Board notes the applicable Diagnostic Code requires systolic and diastolic blood pressure readings.  The Board also notes that the rating criteria contemplate the use of continuous medication.  As such, the Veteran's argument that his blood pressure reading was affected by the medication he was taking at the time of the June 2008 VA examination is not sufficient to warrant a higher rating.  See September 2008 Notice of Disagreement. 

Furthermore, the Board acknowledges the Veteran's internet research on complications of hypertension.  As the Veteran has not alleged, and the evidence does not support, that he has additional complications from his hypertension, the Board is unable to rely on the generic nature of the information provided.  

Overall, the Board assigns a low probative value to the Veteran's contentions.  In contrast, the Board finds the medical evidence of record to be highly probative as they contain blood pressure readings taken by trained medical professionals during the course of the appeal period.

As a preponderance of the evidence is against the assignment of an increased evaluation for the Veteran's hypertension, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 C.F.R. § 4.3.

Final Considerations

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321 (2014).  In exceptional cases an extraschedular rating may be provided.  Id.  The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The discussion above reflects that the symptoms of the Veteran's hypertension are fully contemplated by the applicable rating criteria.  The criteria contemplate specific symptoms such as use of continuous medication, systolic blood pressure and diastolic blood pressure.  As such, the Board finds that the rating criteria are therefore adequate to evaluate the Veteran's hypertension, and referral for consideration of extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); VAOPGCPREC 6-96 (August 16, 1996).

Finally, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him totally unemployable.  Accordingly, the Board concludes that a claim for a total rating based on unemployability due to service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).





ORDER

Service connection for a right knee disability is denied.

Entitlement to an initial disability rating in excess of 10 percent for hypertension is denied.



REMAND

The Veteran also a higher rating for his pseudofolliculitis barbae, which is currently rated as 30 percent disabling.  At the September 2008 VA examination, the examiner noted there was evidence of scaring, however the Board finds the examination report does not provide sufficient details to evaluate the Veteran's pseudofolliculitis barbae under applicable Diagnostic Codes.  Thus a new examination is needed.

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran to identify any pertinent outstanding private or VA treatment records and associate them with the record.  Follow proper notification procedures.

2. Then, schedule the Veteran for a VA scars examination to assess the nature and severity of his pseudofolliculitis barbae.  Provide a copy of the Veteran's electronic records to the examiner.  The examiner should review the records and the examination report should indicate such records were reviewed.

3. After completing the above, and any other development deemed necessary, readjudicate the veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


